Citation Nr: 1222420	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  07-00 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel




INTRODUCTION

The Veteran had active service from July 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

A September 2009 Board decision denied service connection for an acquired psychiatric disability and declined to reopen the issue of entitlement to service connection for a right hip disability.  Consequent to an August 2011 Memorandum Decision by the Court of Appeals for Veterans Claims (Court), the appeal was remanded to the Board. 

A letter was sent to the Veteran and his representative on November 15, 2011, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's consideration of the Memorandum Decision's directives.  A request for a 90 day extension received in February 2012 was granted; in May 2012, additional argument and evidence was received accompanied by a waiver of review by the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The evidence of record does not establish the existence of a currently diagnosed acquired psychiatric disability.  

2.  A January 1980 rating decision denied entitlement to service connection for a right hip disability; the Veteran did not perfect an appeal with respect to that decision or submit documentation constituting new and material evidence within the one-year appeal period. 

3.  The Veteran's September 1995 claim to reopen the issue of entitlement to service connection for a right hip disability was administratively denied in April 1996; the Veteran did not perfect an appeal with respect to that decision or submit documentation constituting new and material evidence within the one-year appeal period.

4.  Evidence received since the April 1996 administrative denial does not raise a reasonable possibility of substantiating the claim of service connection for a right hip disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The January 1980 rating decision is final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.1563 (1979); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

3.  The April 1996 decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1979), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a back disability is not new and material, and therefore, the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A July 2005 letter satisfied the duty to notify provisions.  Although the Veteran was not formally notified of the regulations pertinent to the establishment of an effective date and of the disability rating, he is not prejudiced by this lack of notice as the preponderance of the evidence is against both of his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2005 letter also notified the Veteran the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen his claim for service connection for a right hip disability.  See Kent v. Nicholson, 20 Vet. App 1 (2006). 

The Veteran's service treatment records, private treatment records, state correctional facility medical treatment records, and VA medical treatment records have been obtained.  Specifically, the record reflects that during the appeal period, the Veteran submitted copies of his service personnel records, the originals of which were associated with the claims file in March 2008.  However, review of these records does not reflect that they are relevant to the Veteran's claim for service connection for a right hip disability, such that the Veteran's claim would be one of reconsideration and not one to reopen a finally decided claim.  38 C.F.R. § 3.156 (c) (2011).  In December 2007, the RO requested clinical treatment records from the medical facility at Ft. Jackson, South Carolina, where the Veteran indicated he sustained his right hip injury.  The January 2008 response indicated that no records were located.  Similarly, a March 2006 request for VA treatment records from the Los Angeles VA Medical Center resulted in a response from that facility later in March 2006 notifying them that no records existed.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Although a VA examination was not conducted with respect to the Veteran's claim to reopen the issue of entitlement to service connection for a right hip disability, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).

Further, no VA examination was conducted with respect to the Veteran's claim for service connection for a psychiatric disability.  Based on the evidence of record, VA's duty to assist does not require such a VA examination to be conducted.  VA is obliged to provide a medical examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed in more detail below, the record does not establish credible reports of in-service psychiatric symptomatology, of that a psychiatric disability was diagnosed during service.  Similarly, the record does not reflect a currently diagnosed psychiatric disability.  Thus, the low threshold for ordering an examination as part of VA's duty to assist has not been met, and an examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the Veteran's request for a hearing, the August 2011 Memorandum Decision indicated that it was remanding the case so that the Board could thoroughly explain it rationale for finding that VA's duty to assist had been met with respect to affording the Veteran a Board hearing, including a discussion as to how VA tailored its assistance to the peculiar circumstances of the appellant's confinement, and to provide a thorough review of the duty to assist in its reasons and bases, including addressing the logistics of conducting a hearing while the Veteran is incarcerated.  

The Veteran, after requesting a hearing in his December 2006 substantive appeal, indicated in a November 2007 letter to VA that he would not be able to be present at a schedule meeting at the RO due to his life sentence incarceration, and thus, had no choice but to decline [his] presence at a Board hearing unless a hearing could be conducted at his correctional facility.  Further, after the Veteran was notified at the address of the correctional facility in May 2009 that a hearing had been scheduled for him in July 2009 at the RO, he again notified VA in June 2009 that he would not be afforded any provisions by the [state's department of corrections] to participate personally at the hearing, and asked for hearing to be held in absentia based on the evidence of record.

The Board finds that the Veteran's June 2009 statement constitutes a withdrawal of his hearing request.  He notified VA prior to the scheduled July 2009 hearing that he would be unable to attend the scheduled hearing at the RO.  Moreover, and more critically, the Veteran informed VA that he would not be afforded accommodation by the correctional facility to attend the hearing.  It is reasonable that the RO took this statement that the Veteran would not be able to participate in a hearing in any capacity, to include in person or by videoconference, such that no further efforts to facilitate a hearing for the Veteran were required.  Indeed, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent that the Veteran's statements in his brief to the Court and statements received by VA after the Court's memorandum decision argue that the Veteran remains entitled to a hearing, the Board finds that good cause has not been shown to reschedule the Veteran for a hearing.  The governing regulation provides that a request for a change in a hearing date should be submitted not later than two weeks prior to the scheduled hearing.  38 C.F.R. § 20.702(c) (1) (2011).  The Veteran did not request a change in his hearing date within this timeframe, only indicating that he could not attend the scheduled hearing.  The regulation also provides that, after one request to change a hearing date, rescheduling will be allowed only for good cause.  38 C.F.R. § 20.702(c) (2).  Incarceration does not constitute good cause, especially in the Veteran's case as he is serving a life sentence and there does not appear to be a reasonable expectation that he will be released in the near future.  Thus, his June 2009 notice that he was unable to attend the scheduled hearing is deemed to constitute a withdrawal of his Board hearing request.  38 C.F.R. § 20.702 (2011).

The Court's decision directed the Veteran to "provide VA with information as to whether he is permitted to take part in a videoconference hearing at the facility where he is incarcerated, and what the facility's videoconferencing capabilities are at this time".  The Veteran, through his attorney, has indicated that the facility where he is currently incarcerated will allow a telephonic hearing.  The Board, however, conducts only in-person hearings and videoconference hearings, as noted by the Court.  The Veteran has not indicated that a videoconference hearing is possible, or whether the facility where he is incarcerated has the capability for video hearings.  Therefore, in light of the June 2009 withdrawal of hearing request, and the lack of information from the Veteran as to the capability of the facility where he is currently held to conduct videoconference hearings, the Board finds that there is no further requirement to offer a hearing and adjudication can proceed on the merits of the claims, as the Veteran requested in June 2009.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Service Connection Claim

The Veteran's service treatment records reflect a February 1976 record showing his report that he was depressed because of separation from his wife and son, and expressed desire to leave the military to be reunited with them and to avoid the cold weather where he was stationed.  Possible situational depression was diagnosed, but no other medical problems were found.  However, his February 1976 service separation examination specifically noted no clinical findings of psychiatric symptoms or a disability, and the Veteran denied depression, excessive worry, or nervous trouble of any sort on the February 1976 report of medical history.

Although the Veteran reported feeling depressed immediately prior to his February 1976 service separation, the remainder of the evidence of record tends to establish these statements are not credible reports of psychiatric symptomatology.  Indeed, the Veteran's service personnel records, specifically a February 1976 memorandum regarding the Veteran's expeditious discharge from service, reflect that he was discharged due to apathy and indifference towards his service branch, even after counseling by various officers in charge; his intense desire to be discharged; and his inability to cope with the directives of his superiors.  Further, the Veteran's February 1976 statements to the mental health professional regarding his claimed depression were so that he could rejoin his wife and son, when in fact the Veteran indicated on his original October 1979 claim that he had never been married and had no children.  Thus, the Board finds that the Veteran's statements in the February 1976 service treatment record as to his feelings of depression are not credible evidence of in-service symptomatology.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).

Although the Veteran's attorney argued in the May 2012 statement that the references made in the February 1972 service treatment record, referring the Veteran for mental health treatment, constitute evidence that the examining clinician felt the Veteran required mental health treatment, the conclusion that the Veteran's claimed mental condition was incurred in service is pure speculation.  The record does not show that after that February 1972 visit, the Veteran reported further psychiatric symptoms.  The record does show, however, that within weeks of the February 1972 visit wherein he reported depressed feelings, the Veteran was not found to have a psychiatric disability on mental status examination at separation, and more importantly, that he clearly denied experiencing several types of mental health symptoms, including depressed feelings.  The Veteran's attorney's statement that the Veteran was not psychiatrically evaluated at the February 1972 service separation examination is speculative and baseless.

Similarly, the post-service evidence of record does not establish that the Veteran has a currently diagnosed psychiatric disability.  The private treatment records from the Martin Luther King Jr. Hospital in Los Angeles do not reflect reports of any psychiatric symptoms or a diagnosed disability.  The records received from the state department of corrections concerning medical treatment of the Veteran while in their custody also do not reflect a diagnosed psychiatric disability; the January 2011 record showing that the Veteran asked to be included in a PTSD program does not reflect or otherwise establish a current diagnosis of that disorder.  Without competent evidence of a chronic disability, service connection for the disorder cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

The August 2011 Memorandum Decision of the Court indicated that on remand, the Board should consider any subsequent argument of the Veteran as to consideration of his claim for service connection for an acquired psychiatric disability on a secondary basis, essentially that his right hip pain caused him to self-medicate, resulting in drug abuse which led to his mental condition.  However, service connection may only be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury, when the evidence establishes that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The record does not reflect that service connection is in effect for any disability at this time; on this basis, no further consideration of the secondary service theory of entitlement is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence Claim

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a)  in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 .  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The RO denied the issue of entitlement to service connection for a right hip disability in January 1980, and notified the Veteran of that decision that same month.  An appeal was not perfected, and documentation constituting new and material evidence was not submitted within the one-year appeal period; the rating decision is thus final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.1563 (1979); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The RO declined to reopen the issue of entitlement to service connection for a right hip disability in an April 1996 decision, and notified the Veteran of that decision that same month.  An appeal was not perfected, and documentation constituting new and material evidence was not submitted within the one-year appeal period; the rating decision is thus final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The April 1996 decision declined to reopen the Veteran's claim because it found that the Veteran had not submitting evidence addressing whether his right hip disability had been aggravated by his military service; the absence of evidence establishing such aggravation had been the basis of the January 1980 denial on the merits.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the April 1996 decision that addresses this basis. 

Evidence submitted and obtained since the April 1996 decision includes copies of the Veteran's service personnel records, the originals of which were associated with the claims file in March 2008.  As noted above, however, these records are not relevant to the Veteran's claim for service connection for a right hip disability, such that the Veteran's claim would be one of reconsideration and not one to reopen a finally decided claim, as they do not address the claimed right hip injury or any treatment the Veteran alleges to have received for it at various military facilities.  38 C.F.R. § 3.156 (c) (2011).  Evidence submitted since the April 1996 decision also includes records documenting treatment by medical professionals within the state department of corrections where the Veteran is currently incarcerated.  These records address the Veteran's assertions as to his right hip injury in service, and reflect treatment for right hip osteoarthritis, but his assertions as to that claimed injury and documentation of a diagnosed right hip disability were already of record at the time of the April 1996 decision.  

While this evidence is new, in the sense that it had not been previously considered by VA, it is redundant of evidence associated with the claims file at the time of the April 1996 decision, and does not address a potential nexus between his currently diagnosed right hip disability and his military service, either on a direct basis or on the basis of aggravation.  Thus, this evidence is not material, as it does not raise the reasonable possibility of substantiating the Veteran's claim. 

Because none of the evidence submitted since the April 1996 decision is both new and material, that evidence is insufficient with which to reopen the claim of entitlement to service connection for a right hip disability.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, the April 1996 decision remains final, and the appeal is denied. 



ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.

New and material evidence not having been submitted, the Veteran's appeal to reopen the claim for entitlement to service connection for a right hip disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


